      Case 2:18-cv-00888-RJS-BCW Document 16 Filed 01/03/19 Page 1 of 2




Daniel J. McDonald (#07935)
dan@mcdonaldfielding.com
MCDONALD FIELDING, PLLC
The Mill at Dry Creek
175 W. Canyon Crest Road, Suite 204
Alpine, Utah 84004
Telephone: (801) 610-0010
Attorneys for Defendant


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION

                                                 :
 PAMELA WHITNEY,                                 :
         Plaintiff,                              :                JURY DEMAND
                                                 :
 v.                                              :
                                                 :
 MOUNTAIN TRAIL LLC, a Utah limited              :              Case No. 2:18-cv-888
 liability company, John Does I-X, XYZ           :
 Corporations and/or Limited Liability           :             Judge Robert J. Shelby
 Companies I-X,                                  :
                                                 :         Magistrate Judge Evelyn J. Furse
         Defendants.
                                                 :
                                                 :

       Defendant, by and through its undersigned counsel, hereby demands a trial by jury on all

issues so triable pursuant to the Seventh Amendment to the United States Constitution and Rule

38 of the Federal Rules of Civil Procedure.

       DATED this 3rd day of January, 2019.

                                                     MCDONALD FIELDING, PLLC

                                                     /s/ Daniel J. McDonald
                                                     ____________________________________
                                                     Daniel J. McDonald
                                                     Attorneys for Defendant

                                                                                    Page 1 of 2
      Case 2:18-cv-00888-RJS-BCW Document 16 Filed 01/03/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of January, I caused a true and correct copy of the

foregoing to be served by electronic court filing notification through the Court’s CM/ECF

system to all participants of record.



                                                      /s/ Daniel J. McDonald




                                                                                        Page 2 of 2
